     Case: 1:20-cv-04501 Document #: 12 Filed: 09/29/20 Page 1 of 4 PageID #:56
                                                                                AMH/SBD IML.20273


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

TORI ARTMAN

                       Plaintiff,                   Court No. 1:20-cv-04504
v.
                                                    Judge Alonso
DAVE GUALANDRI and the CITY OF                      Courtroom 1903
OTTAWA,

                       Defendants.

                           DEFENDANTS’ MOTION TO DISMISS

       The Defendants, DAVE GUALANDRI and the CITY OF OTTAWA, by and through

their attorneys, ALISON HARRINGTON and SCOTT DOLEZAL of BEST, VANDERLAAN &

HARRINGTON, in support of their motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), submit as follows:

       1.      The Plaintiff alleges that she was an employed as a deputy auditor in the of the

 LaSalle County Auditor’s office. The Complaint alleges that as a result of an investigation

 conducted by Captian David Gualandari of the City of Ottawa Police Department, she was

 subjected to criminal charges for theft, official misconduct and conspiracy. These charges arose

 from the allegation that the Plaintiff received overtime pay that she did not earn.

       2.      In Counts I and II of her Complaint, the Plaintiff alleges a violation of her Fourth

 Amendment rights. In Count III, the Plaintiff alleges a claim of malicious prosecution. Each

 of these claims rely on the Plaintiff demonstrating the absence of probable cause. These claims

 must be dismissed because the Plaintiff’s Complaint alleges that she accepted payment for

 overtime that she did not earn. Further, the Plaintiff’s willful and wanton claim must be
    Case: 1:20-cv-04501 Document #: 12 Filed: 09/29/20 Page 2 of 4 PageID #:57




dismissed because it is premised on the Plaintiff’s prosecution without probable cause. Based

on the Plaintiff’s admission in the Complaint, this count must be dismissed.

      3.      Further, the Plaintiff admitted during her criminal trial that she did not dispute

that she accepted payment for overtime that she did not earn.         The Court can take judicial

notice of this testimony. Based on this admission, probable cause existed to pursue criminal

charges and that Plaintiff’s claims must be dismissed.

      4.      In Count I, the Plaintiff alleges she was subjected to a Fourth Amendment

violation based on her alleged false arrest and the issuance of an indictment without probable

cause. Count I must be dismissed because there is no allegation that Gualandari was personally

involved in detaining the Plaintiff. Further, the Plaintiff is not entitled to recovery on her claim

that she was indicated without probable cause there is no Fourth Amendment right not to be

prosecuted without probable cause. Finally, there is no Fourth Amendment claim arising from

an alleged malicious prosecution.

      5.      In Count II of the Complaint, the Plaintiff alleges that she was subjected to a

Fourth Amendment violation because she was subjected to conditions of bond without probable

cause. This claim must be dismissed because the restrictions imposed by the bond do not

implicate the Fourth Amendment. However, if the bond conditions do implicate the Fourth

Amendment, Gualandri is entitled to qualified immunity.

      6.      In Count III, the Plaintiff alleges a malicious prosecution claim. This claim must

be dismissed because the Plaintiff’s admissions during her criminal trial testimony establish that

there was probable cause to bring charges against the Plaintiff for theft and official misconduct.

Further, the Plaintiff has not alleged that she sustained special damages as a result of the

criminal charges.




                                                2
     Case: 1:20-cv-04501 Document #: 12 Filed: 09/29/20 Page 3 of 4 PageID #:58




       7.      Count IV alleged a claim of willful and wanton conduct arising from Gualandri’s

alleged grand jury testimony and the prosecution of the Plaintiff. Count IV must be dismissed

because Gualandri is entitled to absolute immunity on the Plaintiff’s claim arising from his

grand jury testimony. Further, the allegations of willful and wanton conduct all occurred prior

to July 31, 2019, and the claim is barred by the applicable one year statute of limitations.

       WHEREFORE, the Defendants, Dave Gualandri and the City of Ottawa, respectfully

request that Plaintiff’s Complaint be dismissed, with prejudice, and for any other relief deemed

reasonable.

                                             Respectfully submitted,

                                             DAVID GUALANDRI and THE CITY OF
                                             OTTAWA


                                             By: /s/ Scott B. Dolezal______________
                                                             One of theur attorneys
Alison M. Harrington
Scott B. Dolezal
Best, Vanderlaan & Harrington
25 E. Washington St., Suite 800
Chicago, IL 60602
(312) 819-1100
(312) 819-8062 (Fax)

                                CERTIFICATE OF SERVICE

        I, the undersigned, state that I caused copies of the foregoing to be served, with
enclosures referred to thereon, if any, by Electronic filing to the attorney(s) of record at the
address(es) and/or facsimile number(s) of record from 25 E. Washington St., Suite 800, Chicago,
IL prior to 5:00 p.m. on September 29, 2020.


                                             /s/ Scott B. Dolezal__________________




                                                3
      Case: 1:20-cv-04501 Document #: 12 Filed: 09/29/20 Page 4 of 4 PageID #:59




Re:    Wright v. City of Ottawa, et al.
       Court No.:     1:20-cv-04504
       BVH File:      IML.20273

                                ATTORNEY SERVICE LIST

Shawn Barnett
Hale & Monico, LLC
53 W. Jackson St., #337
Chicago, IL 60604
(312) 870-6905
Attorney for Plaintiff
Pamela Wright
